Hoar, J.
As circumstantial evidence, having some tendency, with other evidence, to show that a considerable quantity of spirituous and intoxicating liquors received by the defendant at a railroad station was not designed for his own use, and thus to support the allegation that it was designed for sale, it was competent to show that he had received, on several occasions, within a short time, other considerable quantities of such liquors at the same station; as the quantities, and the frequency of their arrival, might be more consistent with the supply of a dealer in the article, than with the purpose of providing for his own consumption. The other evidence in the case not being reported, it is to be presumed that it was sufficient, in connection with the evidence excepted to, to justify the verdict.

Exceptions overruled.